 Case 1:20-cv-02183-BMC Document 23 Filed 05/20/20 Page 1 of 1 PageID #: 248



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------ X
 Marquis Collier, John Doe I, John Doe II,              ¦
 and John Doe III, individually and on                  ¦
 behalf of all others similarly situated,               ¦
                                                        ¦
                                 Petitioners,           ¦
                        v.                              ¦   20 Civ. 2183
                                                        ¦
 RALPH SOZIO, United States Marshal,                        NOTICE OF VOLUNTARY
                                                        ¦
 Southern District of New York; BRYAN                       DISMISSAL OF PETITIONER
                                                        ¦
 T. MULLEE, Acting United States                            MARQUIS COLLIER PURSUANT
                                                        ¦
 Marshal, Eastern District of New York;                     TO RULE 41(a)(1)(A)(i)
                                                        ¦
 THE GEO GROUP, INC.; WILLIAM                           ¦
 ZERILLO, Facility Administrator, Queens ¦
 Detention Facility,                                    ¦
                                                        ¦
                                 Respondents.           ¦
 ------------------------------------------------------ X

        Please take notice that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Petitioner Marquis Collier hereby withdraws as a class representative in this action,

and voluntarily dismisses, without prejudice, his claims asserted against Respondents. This

notice is without prejudice to the claims asserted by the other Petitioners in this action on behalf

of themselves and the putative class.

 Dated:     May 20, 2020                                       Respectfully submitted,

                                                               /s/ Ann-Elizabeth Ostrager
                                                               Ann-Elizabeth Ostrager
                                                               Alana M. Longmoore
                                                               Hannah Lonky Fackler
                                                               SULLIVAN & CROMWELL LLP
                                                               125 Broad Street
                                                               New York, New York 10004
                                                               (212) 558-4000

                                                               Attorneys for Petitioners
